DETAILED ACTION
The response filed on 03/02/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Claims 1, 7, 9 and 10 have been amended.
4.	The rejection to claims 1, 7, 9 and 10 under 35 U.S.C. § 112, 2nd Paragraph have been withdrawn in view of the amendment.
5.	Applicant's arguments with respect to claims 1 and 7 have been fully considered but are moot in view of the new ground(s) of rejection.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the highlighted subject matter in claims 1 and 7 include “the core members (fig.4: 6) comprise: a first core member (figs.5, 6: 6a) in which a first number of winding layers of the coil (fig.4: 9) on one side in the shaft direction is larger than a second number of winding layers on another side opposite from the one side; and 
a second core member (figs.5, 6: 6b) in which a third number of winding layers of the coil (fig.4: 9) on the one side in the shaft direction is smaller than a fourth number of winding layers on the another side;
the one side of the first core member faces the coil on the one side of the second core member;
“the second and third number of winding layers remains unchanged over a majority of a length of the first and second core members between the one side and the another side” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 7 recite “the core members (fig.4: 6) comprise: a first core member (figs.5, 6: 6a) in which a first number of winding layers of the coil (fig.4: 9) on one side in the shaft direction is larger than a second number of winding layers on another side opposite from the one side; and 
a second core member (figs.5, 6: 6b) in which a third number of winding layers of the coil (fig.4: 9) on the one side in the shaft direction is smaller than a fourth number of winding layers on the another side;
in the stator, the first and second core members are arranged alternately such that the coil on the one side of the first core member faces the coil on the one side of the second core member;
“the second and third number of winding layers remains unchanged over a majority of a length of the first and second core members between the one side and the another side”.

Claim 2 recites “in the second core member, the number of winding layers of the coil”. It is unclear which number of winding layers of the coil in the second core member. For example the second or third number of winding layers of the coil in the second core member.
Claim Rejections - 35 USC § 103(AIA )
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deguchi et al. (US 2014/0009009) hereinafter Deguchi et al. in view of Ando et al. (US 6741009) hereinafter Ando et al. and further in view of Yoneda et al. (US 20020047460) hereinafter Yoneda et al.. 
Regarding claim 1, Deguchi et al. disclose an axial gap type rotating electric machine (e.g. Fig.1A, a two-rotor one-stator axial gap motor 100, ¶ [34]) comprising: 
a stator (Fig.1A, a stator 20) formed by arranging core members (Figs. 1A-1C, a plurality of stator cores 21, ¶ [36]) annularly around a rotary shaft (Fig.1A, rotating shaft 50, ¶ [34]) with a predetermined void (e.g. see Figs. 1B, 1C, 11: a void or cavity or a space 
a rotor (30) facing an end surface of the core (21) in a shaft direction (50) with a predetermined gap (e.g. see Fig.1A, a predetermined gap G, ¶ [34]) therebetween, wherein the core members (21), and 
the predetermined void (e.g. see Figs. 1B, 1C, 11: a void or cavity or a space between each adjacent coils 22) is present between the coil (22) of the first core member (21) and the coil (another coil 22 adjacent to coil 22) of the second core member (another core 21 adjacent to core 21; e.g. see below figs. 11 and 1B), 

    PNG
    media_image1.png
    402
    499
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    501
    media_image2.png
    Greyscale

Deguchi et al. disclose the limitation of the claim as discussed above, but does not specifically disclose a number of turns of the coil is smaller on an outer peripheral side than on an inner peripheral side; and
a first core member in which a first number of winding layers of the coil on one side in the shaft direction is larger than a second number of winding layers on another side opposite from the one side; and 
a second core member in which a third number of winding layers of the coil on the one side in the shaft direction is smaller than a fourth number of winding layers on the another side; and 
in the stator, the first and second core members are arranged alternately such that the coil on the one side of the first core member faces the coil on the one side of the second core member; 

a central portion of the predetermined void is wider than a remainder of the predetermined void between the first and second core members. 
However, Ando et al. disclose a number of turns of the coil is smaller on an outer peripheral side (Fig.4, winding 52) than on an inner peripheral side (Fig.4, windings 53 and 52, Col. 5, lines 22-43); and
a first core member (Fig.4 below, pole teeth 23c; Col.2, lines 10-15 indicates a core having a plurality of pole teeth 23c, 23d; Col.1, lines 19-40) in which a first number of winding layers of the coil (windings 52) on one side in the shaft direction is larger than a second number of winding layers on another side (windings 53) opposite from the one side (Fig.4 below, Col.5, lines 30-42); and 
a second core member (Fig.4 below, pole teeth 23d; Col.2, lines 10-15 indicates a core having a plurality of pole teeth 23) in which a third number of winding layers of the coil (53) on the one side in the shaft direction is smaller than a fourth number of winding layers (52) on the another side (e.g. see fig.4 below); and 
in the stator, the first and second core members (Figs. 4, 23c, 23d) are arranged alternately such that the coil on the one side of the first core member (Fig.4, 52, teeth 23c) faces the coil on the one side of the second core member (Fig.4, winding 53, teeth 23d); 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al.’s 


    PNG
    media_image3.png
    536
    617
    media_image3.png
    Greyscale

Yoneda et al. discloses the second and third number of winding layers remains unchanged over a majority of a length of the first and second core members between the one side and the another side (e.g. see fig.7, stator winding 93a to 93i, salient poles 92a to 92i, bobbin 96, flange 96a, paras. [0068]- [0070], fig.7 below); and 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al. and Ando et al.’s inventions with the unchanged second and third number of winding layers of the first and second core members and a wider central portion of the predetermined void as disclosed by Yoneda et al. in order to be small in size of the electric motor (para. [0109] of Yoneda et al.).

    PNG
    media_image4.png
    555
    629
    media_image4.png
    Greyscale


But does not specifically disclose the number of winding layers of the coil gradually increases.
However, Ando et al. disclose the axial gap type rotating electric machine according to claim 1, wherein in the second core member, the number of winding layers of the coil gradually increases in the shaft direction (Fig.4, winding 53, teeth 23d; Col.5, lines 33-43).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al.’s invention with the number of winding layers of the coil as disclosed by Ando et al. in order to permit greater coil density (Col.2, lines 6-9).

Regarding claim 3, Deguchi et al. disclose the coil (e.g. see figs.1A-1C, the coil 22), 
but does not specifically disclose wherein the numbers of winding layers of the coil increase by at least two or more successive layers. 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al.’s invention with the number of winding layers of the coil as disclosed by Ando et al. in order to permit greater coil density (Col.2, lines 6-9).
Regarding claim 6, Deguchi et al. disclose the axial gap type rotating electric machine according to claim 1, wherein the molding material is resin (e.g. Fig.1A, a mold resin 23, ¶ ¶ [34], [36], [40], abstract, a resin for molding the plurality of stator cores 21 wound with the coils; ¶¶ [2], [5], [10]). 
Regarding claim 9, Deguchi et al. disclose the stator (Fig.1A, a stator 20) according to claim 1, wherein the predetermined void (e.g. see Figs. 1B, 1C, 11: a void or cavity or a space between each adjacent coils 22 of cores 21) is filled with the molding material (e.g. Fig.1A, a mold resin 23; Fig. 13, para [99] indicates the mold resin 23 when integrally molding the stator cores 21 and the cylindrical conductive member 70 with the mold resin 23).  
11.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Ando et al. (US 6741009) in view of Yoneda et al. (US .
Regarding claim 4, Deguchi et al. disclose the coil, core members and shaft (e.g. see figs. 1A-1C, coil 22, core 21, shaft 50), 
but does not specifically disclose wherein a winding start terminal and a winding end terminal of the coil wound around each core member are drawn out on an output side or an opposite-output side of the rotary shaft. 
Asano et al. discloses the axial gap type rotating electric machine according to claim 1, wherein a winding start terminal (e.g. fig.1, starting point 21 of the winding 2, ¶ [53]) and a winding end terminal of the coil wound around each core member (e.g. fig.1, the end point 22 of the winding 2, tooth 1, ¶ [40]) are drawn out on an output side or an opposite-output side of the rotary shaft. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi and Ando et al.’s inventions with the winding start and end terminals as disclosed by Asano et al. in order to reduce a potential difference between the windings (e.g. see abstract).
12.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Ando et al. (US 6741009) in view of Asano et al. (JP2009131038) in view of Yoneda et al. (US 20020047460) hereinafter Yoneda et al. and further in view of Nishimoto  (JP2002027694).

Ando et al. disclose the second core member (e.g. Fig.4, 53, tooth 23d).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al.’s invention with the second core member as disclose by Ando et al. in order to permit greater coil density (Col.2, lines 6-9).
Nishimoto discloses the axial gap type rotating electric machine according to claim 4, wherein in the second core member, coils (3) wound in an outermost layer (e.g. see figs.1, 7, 12; 6 layer, 8 layer; ¶ [1] indicates the coil 3 is wound from the first layer to the sixth layer) and an even layer (e.g. see figs.1, 7, 12, ¶ [1] indicates even layer, 2 layer) are wound in outermost peripheries of all layers.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al., Ando et al. and Yoneda et al.’s inventions with the outermost layer and the even layer as disclosed by Nishimoto in order to enhance flexibility in winding the freedom in arrangement of coils (e.g. see abstract).

13.	Claims 7, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Ando et al. (US 6741009) and further in view of Yoneda et al. (US 20020047460) hereinafter Yoneda et al..

each of the plurality of core members having a core (21) which has a magnetic flux surface (¶¶ [8], [31], [35] indicates a magnetic flux) in a direction of the rotary shaft (50) and a coil (22) wound around the core (21) wherein 
the plurality of core members (21) and the plurality of core members are integrally molded together with a molding material (e.g. Fig.1A, a mold resin 23, ¶ ¶ [34], [36], [40], abstract, a resin for molding the plurality of stator cores 21 wound with the coils; ¶¶ [2], [5], [10]); and 
the predetermined void (e.g. see Figs. 1B, 1C, 11: a void or cavity or a space between each adjacent coils 22) is present between the coil (22) of the first core member (21) and the coil (another coil 22 adjacent to coil 22) of the second core member (another core 21 adjacent to core 21; e.g. see above figs. 11 and 1B).  
 but does not specifically disclose a number of turns of the coil is smaller on an outer peripheral side than on an inner peripheral side,
a first core member in which a first number of winding layers of the coil on one side in the shaft direction is larger than a second number of winding layers on another side; and 
a second core member in which a third number of winding layers of the coil on one side in the shaft direction is smaller than a fourth number of winding layers on another side, 

	the second and third number of winding layers remains unchanged over a majority of a length of the first and second core members between the one side and the another side.  
However Ando et al. discloses a number of turns of the coil is smaller on an outer peripheral side (Fig.4, winding 52) than on an inner peripheral side (Fig.4, windings 53 and 52, Col. 5, lines 22-43),
a first core member (Fig.4 below, pole teeth 23c; Col.2, lines 10-15 indicates a core having a plurality of pole teeth 23c, 23d; Col.1, lines 19-40) in which a first number of winding layers of the coil (windings 52) on one side in the shaft direction (Fig.4, winding 52) is larger than a second number of winding layers on another side (Fig.4, winding 53) opposite from the one side (Fig.4 below, Col.5, lines 30-42); and 
a second core member (Fig.4 below, pole teeth 23d; Col.2, lines 10-15 indicates a core having a plurality of pole teeth 23) in which a third number of winding layers of the coil on one side in the shaft direction (Fig.4, winding 53) is smaller than a fourth number of winding layers on another side (Fig.4 below, winding 52), 
the first and second core members (Figs. 4, 23c, 23d) are arranged alternately such that the coil on the one side of the first core member (Fig.4, 52, teeth 23c) faces the coil on the one side of the second core member (Fig.4, winding 53, teeth 23d) with a predetermined void (e.g. see Figs. 1B, 1C, between each winding 52 and 53) therebetween.


    PNG
    media_image3.png
    536
    617
    media_image3.png
    Greyscale

	Yoneda et al. discloses the second and third number of winding layers remains unchanged over a majority of a length of the first and second core members between the 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Deguchi et al. and Ando et al.’s inventions with the unchanged second and third number of winding layers of the first and second core members as disclosed by Yoneda et al. in order to be small in size of the electric motor (para. [0109] of Yoneda et al.).

    PNG
    media_image4.png
    555
    629
    media_image4.png
    Greyscale


Regarding claim 10, Deguchi et al. disclose the stator (Fig.1A, a stator 20) according to claim 7, wherein the predetermined void (e.g. see Figs. 1B, 1C, 11: a void or cavity or a space between each adjacent coils 22 of cores 21) is filled with the molding material (e.g. Fig.1A, a mold resin 23; Fig. 13, para [99] indicates the mold resin 23 when integrally molding the stator cores 21 and the cylindrical conductive member 70 with the mold resin 23).
Conclusion
14.	The prior art made of record (see attached PTO-892, B-G) and not relied upon is considered pertinent to applicant's disclosure.
Uno et al. US 20160118852-A1 discloses winding layers.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z KYAW whose telephone number is (571)270-5391.  The examiner can normally be reached on M-F 8:00a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on ((571)272-398585.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Htet Kyaw/ (06/03/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837